Citation Nr: 0120526	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased evaluation for residuals of 
gunshot wound, Muscle Group XIV, left thigh, currently 
evaluated as 30 percent disabling.

2. Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3. Entitlement to service connection for a back disorder, 
diagnosed as degenerative disc disease of the lumbosacral 
spine, claimed as secondary to the service-connected 
residuals of gunshot wound, Muscle Group XIV, left thigh.  

4. Entitlement to service connection for a left ankle injury, 
to include arthritis, claimed as secondary to the service-
connected residuals of gunshot wound, Muscle Group XIV, 
left thigh.  

5. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
June 1971.  He served in the Republic of Vietnam from May 
1970 to April 1971.  He served under the military 
occupational specialty of Combat Engineer, and his awards and 
decorations included the Vietnam Service Medal and Bronze 
Star Medal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  A rating decision dated in December 1999 awarded a 
30 percent evaluation for the service-connected residuals of 
gunshot wound, Muscle Group XIV, left thigh, which had been 
rated at 10 percent since 1971.  In the same rating decision, 
the RO granted service connection for post-traumatic stress 
disorder (PTSD), assigning a 30 percent evaluation effective 
in July 1999 (date of receipt of the claim).  That same 
rating decision denied entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities. 

For reasons which will be discussed below, the Board is 
rendering a final decision as to the issue of increased 
rating for the left thigh gunshot wound residuals, and 
remanding the other issues listed on the first page of this 
decision.

The Board observes that, shortly after the RO issued the 
December 1999 rating decision, the veteran executed a VA Form 
21-22, Appointment of Veterans Service Organization As 
Claimant's Representative, revoking the previous power of 
attorney designating the Disabled American Veterans, in favor 
of the Alabama Department of Veterans Affairs. 


FINDINGS OF FACT

1. The service-connected residuals of gunshot wound, Muscle 
Group XIV, left thigh, are manifested by poor muscle 
strength, weakness, imbalance, multiple scars in the thigh 
tissue, moderate tissue loss of the Muscle Group 
penetrated to include the left vastus lateralis and damage 
to the tenor fascia lata (tendon) with no nerve 
involvement, a nontender and nonsensitive 20 centimeter 
scar, and limitation of knee extension to 5 degrees.  

2. The medical findings and symptomatology do not show the 
type of injury residuals from the gunshot wound which are 
commensurate with a severe level of muscle disability.  


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
residuals of gunshot wound, MG XIV, left thigh, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.3, 4.7, 4.40, 4.55, 4.56, 4.73, Diagnostic Code 5314 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  This 
new statute redefines the obligations of VA with respect to 
the duty to assist in developing claims, and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board is satisfied that all relevant facts have been 
properly developed to evaluate the service-connected muscle 
injury.  The veteran was afforded VA examinations in November 
1999 and March 2000.  The Board finds that these VA 
examinations, with private medical evidence, are adequate 
concerning the issue at hand.  Thus, the Board finds that all 
evidence necessary for an equitable disposition of the 
veteran's claim have been obtained, that the duty to assist 
has been satisfied.  Moreover, regarding the duty to notify 
the veteran about the evidence needed to support his claim, 
and the criteria applicable to the determination, the RO's 
very detailed, 11-page Statement of the Case, furnished to 
the veteran and his representative in March 2000, amply 
provided the requisite notice.

Accordingly, the veteran will not be prejudiced by the Board 
proceeding to adjudicate this claim, under either the 
previous law or the VCAA.  See 38 U.S.C.A. § 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified at 38 U.S.C. §§ 5103A and 5107(a)); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Applicable Law and Regulations

Disability evaluations are determined by the application of a 
Schedule for Rating Disabilities (hereinafter, "the 
Schedule") which is based on the average impairment of 
earning capacity attributable to specific injuries.  See 38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. §§ 4.1, 
4.10.  Each disability must be viewed in relation to its 
history, with an emphasis upon the limitation of activity 
imposed by the disabling condition.  See 38 C.F.R. § 4.1.

Medical reports must be interpreted in light of the entire 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  
See 38 C.F.R. § 4.2.  These requirements for evaluation of 
the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Powell v. 
West, 13 Vet. App. 31, 35 (1999) (all relevant and adequate 
medical data of record that falls within the scope of the 
increased rating claim should be addressed); 38 C.F.R. §§ 
4.1, 4.2.  


Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  See 38 
C.F.R. § 4.40.  

The Board notes that, shortly before the date on which the 
veteran filed his current claim (July 27, 1999), VA issued 
new regulations for evaluating disability due to muscle 
injuries.  The new rating criteria were effective as of July 
3, 1997.  62 Fed. Reg. 30,235-240 (1997).  Because the 
present claim post-dated the change in regulations, only the 
new criteria apply to this case.

The service-connected gunshot wound, Muscle Group XIV, left 
thigh, is rated in accordance with muscle injuries.  See 38 
C.F.R. § 4.73.  In pertinent part, for rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups, in five anatomical regions.  The veteran's service-
connected muscle injury involves the muscles of the pelvic 
girdle and thigh.  The six muscle groups that control the 
movement of the pelvic girdle and thigh are evaluated under 
Diagnostic Code (DC) 5313 through DC 5318.  See 38 C.F.R. §§ 
4.55(b), 4.73.  The service-connected gunshot wound, Muscle 
Group XIV, left thigh, affects the extension of the left knee 
(2, 3, 4, and 5).  See 38 C.F.R. § 4.73, DC 5314.  This 
muscle group also controls simultaneous flexion of the hip 
and flexion of the knee (1); tension of the fascia lata and 
iliotibial (Maissiat's) band, acting with MG XVII (1) in 
postural support of the body (6); and acts with the 
hamstrings in synchronizing hip and knee (1, 2).  The 
anterior thigh group consists of: (1) sartorius; (2) rectus 
femoris; (3) vastus externus; (4) vastus intermedius; (5) 
vastus internus; and (6) tensor vaginae femoris.  Under 38 
C.F.R. § 4.71, Plate II (2000), normal range of knee motion 
is identified as flexion and extension of 140 degrees to 0 
degrees.  


A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  See 38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  Under DCs 
5301 through 5323, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  See 38 C.F.R. § 4.56(d).  

The current 30 percent evaluation is warranted for moderately 
severe impairment of the muscles that affect knee extension.  
The regulations provide the following inquiry in determining 
moderately severe disability of the muscles: (i) Type of 
injury.  Through-and-through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  

A 40 percent evaluation is warranted for severe impairment of 
the muscles that affect knee extension.  This is the maximum 
allowable benefit available under this diagnostic code for an 
injury to Muscle Group XIV, and no higher evaluation is 
assignable based on consideration of these factors, alone.  
See Johnston v. Brown, 10 Vet. App. 80 (1997); Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  The regulations provide the 
following inquiry in determining severe disability of the 
muscles:  (i) Type of injury.  Through-and-through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  See 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3, 4.7; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  This 
reasonable-doubt/ benefit-of-the-doubt doctrine has been 
carried forward in the amendments to section 5107(b) effected 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107(b)).  

Factual Background

On March 30, 1971, the veteran was hit by an rifle round in 
the left lower thigh during a sapper attack in the Republic 
of Vietnam.  The bullet entered anteriorly, exiting the thigh 
anterolaterally, with no artery or nerve involvement 
reported.  Debridement and irrigation of the injury were done 
that day in the 24th Evacuation Hospital at Long Binh.  
Postoperatively, the veteran had a low-grade temperature up 
to 102 degrees Fahrenheit, of unknown origin.  He ambulated 
with crutches on the second and third day following the 
gunshot wound.  The veteran was evacuated to the Army 
Hospital at Camp Zama, Japan, approximately seven days after 
the initial injury.  Admission notes showed a large open 
wound anterolaterally on the left thigh.  The muscle was 
edematous and protruding from the wound.  The pulses and 
sensations were normal. 

An April 12, 1971, entry reflects delayed primary closure of 
the left thigh wound at the Camp Zama hospital.  A split 
thickness skin graft was performed.  The veteran was treated 
with antibiotics.  A note dated in late April reflects that 
the leg was stiff, but did not hurt at that time.  The 
clinical record cover sheet indicates "Purple Heart not 
awarded this facility."  The veteran was then transferred to 
the Martin Army Hospital, at Fort Benning, Georgia, in late 
April 1971.

Physical examination on April 29, 1971, noted a large 
stellate scar of the left anterior thigh, healing, and 
draining in 2 places (small).  There was a loss of muscle 
mass in the left thigh.  The distal pulses were noted to be 
"okay."  The other extremities were described as "okay."  
For the period from early May to early June 1971, the veteran 
was placed on convalescent leave.  On June 4, 1971, when the 
veteran returned from convalescent leave, he was referred for 
left knee range-of-motion and strengthening exercises.  The 
separation examination, shortly thereafter, noted a 12-inch 
scar on the left thigh.  On June 16, 1971, he was released 
from the jurisdiction of the hospital, and separated from 
active military service.  

A July 1971 VA compensation and pension examination reflects 
the veteran's report that the thigh "hurt a lot."  His job 
required standing up.  The examiner noted that there was a 
"Y" shaped scar with one of the limbs much shorter than the 
other on the lateral aspect of the left thigh.  There was a 
loss of muscle substance around the scar, but no functional 
deficit.  There was no sign of varicosities.  Clinical 
evaluation of the musculoskeletal system revealed a 9-inch 
scar from the level of the upper pole of the patella 
laterally up the thigh.  The defect in the vastus lateralis 
belly at the level above the knee was manifested by loss of 
leg volume 141/2 versus 161/2 - 6 inches above the knee.  
Analgesia surrounded the scar.  The scar was non-adherent and 
non-tender.  The knee manifested full range of motion.  
Quadriceps strength was diminished.  The x-rays were 
described as negative.  The veteran's gait was normal.  The 
diagnoses were loss of muscle mass, vastus lateralis left, 
with resultant loss of strength in the left quadriceps, and 
traumatic polyneuropathy with minimal residuals.  The x-ray 
of the left mid and lower femur revealed no evidence of bony 
abnormality.  There was some swelling of the soft tissue.  

Private medical records from East Tallapoosa Hospital, dated 
in September 1975, reflect history of gunshot wound to the 
left thigh during Vietnam and well healed scar, left thigh.  
In May 1976, the veteran was evaluated for pain in his back.  
He denied leg pain.  A musculoskeletal examination for a 
driver's permit, performed in July 1976, at the Linville 
Clinic, P.A., revealed, inter alia, normal knee jerks.  A 
medical statement from Randolph County Hospital, dated in 
August 1977, reflects that the veteran fell off a boxcar in 
August 1976. 

The report of a February 1978 VA compensation and pension 
examination reflects that the veteran experienced stinging 
pain in the left thigh.  The skin was characterized as 
normal.  There was a large old wound scar on the lateral 
aspect of the left thigh just above the knee that was 22 
centimeters long - the lower end was stellate, about 5 
centimeters wide.  It was well healed and non-tender.  The 
veteran reported that the leg ached when the weather changed, 
particularly in cold weather.  He had no limitation of the 
hip or knee.  There was no demonstrable weakness.  The 
pertinent diagnosis was injury, Muscle Group XIV, left, 
secondary to gunshot wound.  X-rays of the pelvis, including 
sacroiliac joints and hip joints, were normal.  

In relevant part, a July 1999 private medical statement from 
Dr. C.D.H. reflects that the physician, a family 
practitioner, had followed the veteran for quite some time, 
and that the veteran had multiple scars in the thigh tissue.  
It was noted that, due to his previous injuries, the back 
problems resulting from previous injuries, and the chronic 
depression from PTSD, the veteran could not be gainfully 
employed at all.  

The November 1999 VA muscles examination for compensation and 
pension purposes indicates, with regard to the history of the 
wound provided by the veteran, that the bullet hit the 
veteran's left kneecap and went up the bone and exited the 
upper left lateral thigh.  The veteran asserted that the 
injury caused arthritis and weakness, and that the left leg 
was shortened by the injury.  He reported that the knee would 
give way.  He said he could not walk far, due to the 
arthritis.  He medicated with two Lortabs every eight hours.  
He reported that it interfered with his activity of daily 
living.  He had applied for a scooter.  Clinical evaluation 
by the examiner noted that the entry point of the bullet had 
been in the left knee area.  It had exited the left upper 
mid-lateral thigh.  The scar was noted to be 20 centimeters 
in length.  There was moderate tissue loss of the muscle 
groups penetrated - the vastus lateralis and tensor fascia 
lata.  The scar was not sensitive or tender.  There were no 
adhesions.  There was tendon damage to the tensor fascia 
lata.  There was no bone, joint, or nerve damage.  Muscle 
strength was poor.  The veteran walked with a marked limp, 
using a cane.  Part of this, the examiner opined, was due to 
the veteran's back disorder.  There was no muscle herniation.  
The veteran did not wear a truss or a belt.  The muscle was 
able to move the joints through normal range of motion.  
Range of motion of the knees revealed extension on the right 
was 30 degrees and 5 degrees on the left.  Flexion of the 
knee on the right was to 103 degrees and 96 degrees on the 
left.  The diagnosis was gunshot wound to the left thigh with 
loss of function due to pain.  

The March 2000 VA joints examination reflects a brief history 
of the gunshot wound to the left thigh, noting that the 
veteran sustained quadriceps muscle loss and that his left 
leg had been weak ever since.  It was noted that there 
apparently had been no bone fracture of the left femur.  The 
veteran reported having sustained several injuries due to 
left leg weakness.  He reported not having been able to work 
since March 1995, when he had a total fusion of his 
lumbosacral spine.  He said he was still unemployed and in 
receipt of Social Security disability benefits, along with 
his service-connected disability compensation.  He reported 
that he could walk about fifty yards before his legs gave 
out.  He complained of severe pain in his hips on walking, on 
the right greater than the left.  He used a cane for balance. 
On physical examination, he walked slowly with a limp and the 
aid of a cane.  He was in no acute distress.  There was a 
loss of some distal quadriceps muscle, and a scar over that 
area.  Both knee jerks were present.  The absence of the left 
knee jerk was noted to indicate some nerve damage in the 
lumbar plexus.  The Board also observes that the March 2000 
VA joints and spine examinations were silent as regards 
complaints regarding, or an assessment of, the left knee.  X-
rays were not taken of the left thigh or left knee.

In his testimony before the undersigned at the April 2001 
Travel Board hearing, the veteran asserted that medical 
professionals have advised him that the Muscle Group XIV 
damage was severe.  He testified that the bullet went in at 
the kneecap and exited near the hip, damaging muscle and 
leaving a large, deep hole.  The veteran asserted that the 
bullet hit the bone.  He said he has had progressive problems 
with the left thigh wound.  He described painful and limited 
motion of the knee, and said he has increased pain with 
weather changes.  The veteran reported that he experiences 
fatigue and weakness in the knee.  He suffers constant 
chronic pain in the left knee and left thigh area.  He 
suffers stiffness and swelling of the left leg.  He has knee, 
ankle, and foot numbness.  He complained of giving way of the 
left leg on a regular basis.  The leg would just go limp one 
to three times a day, or swell once a month.  He has episodes 
when he loses his balance and falls.  The first time his knee 
gave way, he fell 20 feet to the ground.

Also at the hearing, the veteran claimed to have been denied 
jobs and/or lost jobs because of the residuals associated 
with the left thigh wound.  He testified that he had to leave 
his last job because weakness of the left thigh muscle 
resulted in the rupture of discs in his back due to a fall.  
His testimony further indicated that he has four steel rods 
in his back, and has had nine back surgeries.  He takes pain 
medications.  He does not wear a knee brace.  He said he was 
previously fitted for a knee brace, but it caused swelling.  
He stated that VA has provided him with a motorized wheel 
chair.  He was previously treated by private physicians, but 
now receives treatment at the VA.  He stated that he was 
medically retired because of his back and leg disabilities, 
and was in receipt of Social Security disability benefits.  
He was last gainfully employed in 1992 or 1993.  He said 
physicians have told him that he has arthritis of both hips 
and shoulders, the knee, and the ankle.  

Analysis

The Board has carefuly reviewed the history and clinical 
findings relating to the veteran's service-connected 
residuals of the gunshot wound to Muscle Group XIV in his 
left thigh, which he sustained in combat in Vietnam.  We 
note, in passing, that the record does not indicate the 
veteran was ever awarded the Purple Heart medal.  That may be 
an oversight in the record, but, in any event, the Board does 
not consider the lack of documentation of such an award as 
detracting in any way from the veteran's valorous combat 
service.

Before us now is the issue of whether the 30 percent 
disability rating, granted by the RO during the current 
claim, should be increased.

The evidence reveals that the bullet entered anteriorly at 
the kneecap and exited anterolaterally from the left thigh, 
resulting in a moderate loss of the muscle group penetrated, 
particularly the left vastus lateralis and tenor fascia lata.  
A review of the service medical records and the history of 
the injury, when compared with the present-day clinical 
findings, indicates that the muscle injury is characteristic 
of a through-and-through wound where the small high velocity 
missile (fired at close range) required debridement, delayed 
closure, and treatment of a prolonged infection of unknown 
origin, and caused demonstrable soft tissue loss.  The 
veteran's hospitalization and convalescence extended more 
than 21/2 months, with him being separated from service at the 
end of the hospitalization.  

There is no indication, anywhere in the record, of a fracture 
or other bony damage in the left lower extremity from the 
1971 gunshot wound.  Shortly after separation from service, 
the first VA examination in 1971 reflected that the veteran's 
gait was normal.  His quadriceps strength was diminished.  He 
had no limitation of hip or knee motion on VA examination in 
1978.  There was no demonstrable weakness.  This evidence 
properly supported the previous 10 percent evaluation for 
moderate muscle impairment of Muscle Group XIV.  However, for 
the period of this appeal, the private medical statement 
dated in July 1999, together with the November 1999 VA 
examination and April 2001 testimony, appear to depict 
cardinal signs and symptoms of muscle disability such as loss 
of power, weakness, fatigue on use, fatigue-pain, impairment 
of coordination, and uncertainty of movement to result in 
functional loss.  

Indeed, Dr. C.D.H. reported that the left thigh was 
manifested by multiple scars in the thigh tissue.  The 
November 1999 VA examination revealed a moderate loss of deep 
fascia, tendon, and muscle substance in the wound area.  The 
Board acknowledges that the record does not disclose whether 
the muscles swell and harden abnormally in contraction.  
Nonetheless, in November 1999, the tests of strength, 
endurance, and coordinated movements as compared with the 
corresponding muscles of the uninjured side indicated 
relative impairment of function on the left.  The veteran 
used a cane to ambulate, and he walked with a marked limp.

This case is complicated, to be sure, by the fact that the 
veteran has a back disability which, at present, is not 
service-connected.  The evidence indicates a number of post-
service injuries, and the veteran has stated that he 
underwent fusion surgery on his lumbar spine in 1995.  The VA 
examiner in November 1999 opined that the veteran's limp was 
due, in part, to his non-service-connected back disorder.  
Moreover, the veteran indicates he has been issued a scooter, 
or a motorized wheelchair, by VA.  It is not clear what the 
basis was for that entitlement, but our task is to determine 
the degree of disability caused by the service-connected left 
thigh disability, not other disorders.  As an example, we 
observe that clinical findings during the 1999 VA examination 
showed that the right leg was limited to 30 degrees from full 
extension, while the left leg was limited only to 5 degrees; 
that is, the left leg could be moved closer to being fully 
extended, or straightened.

The Board has accepted the testimony of the veteran as both 
competent and credible as regards the physical manifestations 
of the left thigh wound, as his statements are not contrary 
to the evidence of record.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995); Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
("It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given the evidence").  However, 
the resolution of issues which involve medical knowledge, 
such as the diagnosis of disability and determination of 
medical etiology, require professional evidence.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, the veteran is not competent to determine the 
appropriate rating for his gunshot wound residuals.

The veteran also testified that, due to the weakness in his 
left thigh/leg, he lost his balance and fell in 1976, 
injuring his left heel and ankle, and again in 1986, injuring 
his back.  He added that the instability of the left leg and 
the resultant injuries have made it difficult for him to 
become employed.  He said he had not been gainfully employed 
since 1992 or 1993 (previously, at his VA examination, he 
related having been out of work since spinal fusion surgery 
in 1995).  At this juncture, the Board emphasizes that 
service connection is not in effect for a back disorder or an 
ankle injury.  With that in mind, the Board points out that 
the muscle damage attributed to the gunshot wound, Muscle 
Group XIV, left thigh, is not shown by medical evidence to 
manifest the hallmarks of a severe level of muscle 
disability.  We will not reiterate the criteria which were 
fully listed above, but will note that bone fracture, 
flabbiness of muscle tissue, retained foreign bodies, scar 
adhesion to bone, and the other indicia of severe muscle 
impairment specified in the Rating Schedule are not 
documented in this case.

For the purposes of this decision as to the degree of 
disability due to the left thigh gunshot wound to Muscle 
Group XIV, the Board does not find it necessary to delay 
adjudication of this aspect of the claim for a review of the 
records held by the Social Security Administration (SSA).  
The veteran has stated that he ceased working sometime 
between 1992 and 1995, and went on SSA disability.  Although 
it is possible that the SSA disability finding might have 
made reference to the left thigh, the record on appeal 
contains more recent, and thorough, clinical findings from 
two VA examinations, sufficient to resolve the increased 
rating issue at this time.

In view of the foregoing, the Board finds that the record 
does not support more than the 30 percent rating, which the 
RO granted upon consideration of the reasonable doubt 
doctrine.  The preponderance of the evidence is against a 40 
percent rating for the disability of Muscle Group XIV of the 
left thigh, under DC 5314.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.56(c), 4.73; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  In addition, the Board has considered the assignment 
of a higher evaluation in this case on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1), which was cited by the 
RO in the Statement of the Case.  A basis for an extra-
schedular rating is not shown, however, as there is no 
evidence, and in fact no contention by the veteran, that the 
service-connected gunshot wound residuals alone have resulted 
in marked interference with employment or frequent periods of 
hospitalization, or to otherwise present an exceptional or 
unusual disability picture.  To whatever extent the veteran's 
other disabilities may adversely affect his employability 
that would not support an increase for the left thigh 
disability.


ORDER

An increased evaluation for residuals of gunshot wound, 
Muscle Group XIV, left thigh, currently evaluated as 30 
percent disabling, is denied.


REMAND

The RO certified only three issues as on appeal to the Board 
- increased rating for the left thigh gunshot wound 
residuals, increased rating for PTSD, and TDIU.  That may 
have been correct in terms of the traditional law defining 
fully developed and perfected appeals.  However, judicial 
caselaw has mandated that we assess any other issues revealed 
in the record, and assure that the RO and the Board address 
them, as well.

The March 2000 VA joints and spine examination, together with 
testimony from the April 2001 Travel Board hearing before the 
undersigned at the RO, reasonably raise the issue of 
entitlement to service connection for degenerative joint 
disease of both hips.  It is not clear whether the veteran 
wishes to claim that the disability of his hips should be 
service connected on a direct basis, or as secondary to an 
already service connected disability, e.g., the left thigh 
gunshot wound residuals.  This claim has not yet been 
considered by the RO, and is not yet in appellate status.  
Therefore, it referred to the RO for appropriate development 
and adjudication.  See Godfrey v. Brown, 7 Vet. App. 398, 409 
(1995).

The Board observes that the veteran also appears to claim 
arthritis of the left knee as a residual of the gunshot wound 
tothe left thigh.  Although VA examiners in November 1999 
noted the entry of the bullet at or near the left knee, and 
diagnosed status post knee injury, the VA examinations dated 
in 1999 and 2000 bear no clinical findings specific to the 
left knee beyond range of motion, that would enable the Board 
to dispose of this aspect of the claim.  As above, a claim as 
to left knee disability has not been adjudicated by the RO 
and perfected on appeal; it is referred to the RO for 
appropriate action.

The claims of entitlement to an initial evaluation in excess 
of 30 percent for PTSD; service connection for a back 
disorder, diagnosed as degenerative disc disease of the 
lumbosacral spine, claimed as secondary to the service-
connected gunshot wound of the left thigh; service connection 
for a left ankle injury, to include arthritis, claimed as 
secondary to the service-connected gunshot wound of the left 
thigh; and entitlement to a total disability rating based 
upon individual unemployability will now be addressed.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA").  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If further evidence or 
clarification of the evidence, or the correction of a 
procedural defect is essential for a proper appellate 
decision, the case shall be remanded to the agency of 
original jurisdiction specifying the action to be undertaken.  
See 38 C.F.R. § 19.9 (2000).  

Generally, the evidence of record reflects that the veteran 
received private medical treatment from 1972 through 1999, as 
well hospitalization on at least nine occasions.  Those 
medical records are not in evidence.  The March 2000 VA 
examination for compensation purposes reflects that the 
veteran is in receipt of Social Security disability benefits 
for his left leg, his back, and possibly his mental disorder.  
Those records have not been associated with the claims 
folder.  Testimony from the April 2001 Travel Board hearing 
reveals that the veteran has been in receipt of VA outpatient 
treatment since 1999.  As any or all of the above mentioned 
records may be material to the outcome of the veteran's 
claims, the RO should make every reasonable effort to 
associate these records with the claims file prior to 
adjudication pursuant to this remand.  See VCAA § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. § 5103A(b)); 
Stegall v. West, 11 Vet. App. 268 (1998); Simmons v. West, 14 
Vet. App. 84 (2000); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Since the following claims are being remanded to the RO for 
further evidentiary development and adjudication, the RO 
should ensure that any additional evidentiary development 
and/or other procedures that may be required by the new VCAA 
are accomplished.  

I.  Service Connection

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  With regard to a 
claim for secondary service connection, a claimant must 
provide competent evidence that the secondary condition was 
caused by the service-connected disability.  See Jones v. 
West, 12 Vet. App. 383 (1999); Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); see 38 C.F.R. § 3.310(a) (2000).  Additional 
disability resulting from the aggravation of a non-service-
connected disorder by the service-connected disorder is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  


A.  Service connection for degenerative disc disease of the
lumbosacral spine on a secondary basis

In July 1999, the veteran submitted a medical report in 
support of an increased rating for the service-connected 
gunshot wound, Muscle Group XIV, left thigh.  The medical 
statement by Dr. C.D.H. indicated that, due to the veteran's 
thigh muscle problems and the malunion at the ankle, he had 
developed severe arthritis in his back and degenerative disc 
disease.  In response to the December 1999 rating decision, 
which did not adjudicate the claim of entitlement to service 
connection for a back disorder, diagnosed as degenerative 
disc disease of the lumbosacral spine, the veteran submitted 
excerpts from the July 1999 physician's letter and added that 
the injury had in fact caused a back, an ankle, and an 
arthritis disorder, all of which merited service connection 
on a secondary basis.  In April 2000, the veteran filed a 
statement that reflects, inter alia, "why wasn't [my] back 
condition service connected [as a] residual[]."  

In September 2000, the RO denied service connection for 
degenerative joint disease of the lumbosacral spine as 
secondary to the service-connected gunshot wound, Muscle 
Group XIV, left thigh.  In October 2000, the veteran 
expressed disagreement with the September 2000 rating 
decision.  See Gallegos v. Gober, 14 Vet. App. 50 (2000); 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (2000).  
Since this claim has been placed in appellate status by the 
filing of a notice of disagreement, case law now provides 
that the Board must remand the claim to the RO for 
preparation of a statement of the case containing the laws 
and regulations governing this issue, taking into 
consideration any changes in the law since the issuance of 
the September 2000 rating decision.  See Manlincon v. West, 
12 Vet. App. 238, 240 (1999).  Accordingly, this issue is 
remanded to the RO for the issuance of a statement of the 
case and any further development as may be necessary 
regarding the denial of service connection for degenerative 
joint disease of the lumbosacral spine on a direct or 
secondary basis.  See 38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 
3.304, 3.310.  

In light of the VCAA and the enhanced duty-to-assist 
provisions, the RO should also take note of the following: An 
April 1971 report of x-ray reveals a small metallic fragment 
in the soft tissues of the back.  In June 1971, the veteran 
reported having or having had back trouble.  The medical 
officer documented low back pain secondary to strain.  On VA 
examination in November 1999, the veteran reported being 
blown up on the foot of a [bull] dozer when he ran over a 
tank mine.  

B.  Service connection for a left ankle injury, to include
arthritis, on a secondary basis

The veteran's statements dated in July 1999, March 2000, and 
October 2000, together with his testimony at the April 2001 
Travel Board hearing, reveal that the veteran seeks service 
connection for a left ankle injury, to include arthritis, as 
secondary to the service-connected gunshot wound, Muscle 
Group XIV, left thigh.  See 38 C.F.R. § 3.310(a).  Although 
the record reveals (1) that the VA examiner in March 2000 
discussed the manifestations of the ankle injury as regards 
the non-service-connected back disorder and (2) that the RO 
addressed those clinical findings in the September 2000 
rating decision that denied service connection for 
degenerative disc disease of the lumbosacral spine as 
secondary to the service-connected gunshot wound, Muscle 
Group XIV, left thigh, the RO has yet to adjudicate the 
merits of the claim of entitlement to service connection for 
a left ankle injury on a secondary basis.  See Brannon v. 
West, 12 Vet. App. 32, 34 (1998); Kandik v. Brown, 9 Vet. 
App. 434 (1996); Hanson v. Brown, 9 Vet. App. 29 (1996).  

The Board construes the veteran's repeated statements, 
including his testimony in April 2001, to be a notice of 
disagreement (NOD) as to the failure of the RO to consider 
and adjudicate the claim of entitlement to service connection 
for a left ankle injury, to include arthritis, on a secondary 
basis.  See Isenbart v. Brown, 7 Vet. App. 537 (1995) (NOD 
can attach to an RO's failure to adjudicate a claim which was 
properly before it so long as the NOD can be fairly read as 
encompassing the RO's failure to adjudicate that particular 
claim); Garlejo v. Brown, 10 Vet. App. 229 (1997); Gallegos 
v. Gober, 14 Vet. App. 50 (2000).  It is thus necessary to 
remand this claim, because the veteran has not been provided 
a rating decision or a statement of the case on this issue.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see 
also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

Thus, on remand, the RO should examine these claims (e.g., 
service connection for degenerative disc disease, and an 
ankle injury) to determine whether additional development or 
review is warranted.  If no preliminary action is required, 
or when it is completed, the RO should prepare an appropriate 
statement of the case in accordance with 38 C.F.R. § 19.29, 
unless the matters are resolved by granting the benefits 
sought on appeal, or the notice of disagreement is withdrawn.  
See 38 C.F.R. § 19.26 (2000).  If, and only if, a timely 
substantive appeal is received, then the claim should 
thereafter be certified to the Board for appellate review.  
See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b) (2000); Roy v. Brown, 5 Vet. App. 554 
(1994); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

II.  Entitlement to an initial evaluation in excess
of 30 percent for PTSD

A preliminary review of the claims folder as regards the 
issue of entitlement to a higher evaluation for PTSD 
indicates that the evidence of record is incomplete.  

In December 1999, the RO awarded service connection for PTSD 
and assigned an effective date of July 27,1999 (the date of 
the claim).  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (2000).  The veteran appealed the assigned 
rating.  The Court of Appeals for Veterans Claims (the Court) 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), as to the primary importance of 
the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found -- a practice 
known as assigning "staged" ratings.  

The private medical statement from Dr. C.D.H., dated in July 
1999, reflects that the veteran had received psychiatric 
counseling and that he continued on chronic Prozac therapy.  
The veteran had a history of suicide attempts.  The physician 
noted that the veteran had a significant occupational and 
social disability due to the depression and PTSD.  Dr. C.D.H. 
opined that the global assessment of functioning (GAF) score 
at that time was between 20 and 11, noting that the veteran 
had been a danger to himself in the past.  The Board stresses 
that the private treatment records are limited to the two-
page medical statement dated in July 1999.  Moreover, 
Dr. C.D.H. indicated that testing by a psychiatrist might be 
in order.  In order to appreciate fully the severity of the 
veteran's symptoms, the RO should attempt to associate with 
the claims folder the private medical records and any records 
of psychiatric evaluation and hospitalization identified by 
the veteran.  

The November 1999 VA PTSD examination reflects that the 
veteran had held approximately 25-30 jobs from 1971 to 1980.  
He would become depressed and unable to perform.  He remained 
employed from 1980 to 1994 at Amoco, as a mechanic.  He 
retired in 1994, apparently due to his back problems.  The 
report of examination reflects a GAF score of 60 and that the 
veteran was referred to the Anniston CSP Program.  The 
Anniston CSP treatment records have not been associated with 
the claims file.  

It is significant to this claim for a higher initial rating 
that the VA examiner in November 1999 did not have access to 
the claims file to address the apparent improvement in the 
veteran's symptoms (as reflected in the GAF scores) between 
July 1999 and November 1999.  Further, the VA examiner did 
not provide an assessment or an opinion as to whether the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity as 
manifested by difficulty in establishing and maintaining 
effective work and social relationships, or whether the 
manifestations attributed to the PTSD were more severe, in 
accord with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).  See 38 C.F.R. §§ 4.125-126, 4.130, DC 
9411 (2000). 

In April 2001, the veteran testified that, over the years, he 
had seen a private physician.  That physician told him that 
he was depressed or manic-depressive.  The Board observes 
that those records are not in evidence.  Moreover, as noted 
above, the VA examiner did not have an opportunity to review 
the claims file, and the additional information as to the 
veteran's psychiatric history might have affected the 
examiner's disability assessment.  Therefore, prior to re-
adjudicating this claim, the RO should make reasonable 
efforts to associate with the claims folder the records from 
Anniston CSP Program, records from the private physician that 
diagnosed depression or manic-depression, any other treatment 
records from Dr. C.D.H., and any employment records 
reflective of loss of work or disciplinary actions as a 
result of the psychiatric disability.  The RO should also 
associate with the claims folder any VA mental health 
treatment records.  

III.  Entitlement to a TDIU rating

Currently, the veteran is service-connected for gunshot 
wound, Muscle Group XIV, left thigh, evaluated as 30 percent 
disabling; PTSD, evaluated as 30 percent disabling; and left 
ear hearing loss, evaluated as non compensably disabling.  
The combined schedular rating is 50 percent, pursuant to 38 
C.F.R. § 4.25.

In July 1999, the veteran filed an application for a total 
disability rating based upon individual unemployability 
(TDIU) due to his service-connected disabilities.  See 38 
C.F.R. § 4.16(a)-(b) (2000); see also Stanton v. Brown, 5 
Vet. App. 563, 570 (1993); VAOPGCPREC 6-69 (August 16, 1996).  
The July 1999 private medical statement reflects that chronic 
depression from PTSD combined with his previous injuries and 
back problems to prevent the veteran from being gainfully 
employed.  The veteran had not been trainable from an 
educational standpoint.  The VA Form 21-8940 reflects that 
the veteran was last gainfully employed in 1993 at Amoco 
Fabric and Fibers Company.  The report of the November 1999 
VA PTSD examination reflects that the veteran left his last 
place of employment due to his back disability and ensuing 
surgery.  

On December 8, 1999, the RO mailed a development letter to 
the veteran's last employer as identified on the VA Form 21-
8940.  The claims folder indicates that, on the same day, 
December 8, 1999, the RO denied the veteran's claim of 
entitlement to TDIU.  See 38 C.F.R. § 3.103(a) (2000).  The 
RO did not subsequently notify the veteran that the employer 
had not responded to the request for information.  Hence, the 
veteran was denied the opportunity to obtain the requested 
evidence from his past employer to support his claim.  As 
reflected in the March 2000 statement of the case on this 
issue, the RO did not inform the veteran that his last 
employer did not respond to VA's request to ascertain the 
reasons for his leaving employment.  Accordingly, this case 
must be returned to the RO to send an inquiry to the 
veteran's last employer in an effort to secure evidence 
substantiating the veteran's claim for benefits.  See 38 
U.S.C.A. §§ 5102, 5103, 5107 (West 1991); Pub. L. No. 106-
475, §§ 3(a) and 4, 114 Stat. 2096, 2096-99 (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  

The veteran testified at the Travel Board hearing held in 
April 2001 that his service-connected left leg, PTSD, and 
hearing loss have negatively influenced his ability to obtain 
and retain employment.  He also asserts that a back disorder 
was not only incurred in service but that the service-
connected left thigh disability aggravated the back disorder.  
See 38 C.F.R. §§ 3.303, 3.310 (2000).  Since filing the 
application for increased compensation based on individual 
unemployability, the veteran has reported receiving Social 
Security disability benefits due to the service-connected 
gunshot wound, Muscle Group XIV, left thigh, and the non-
service-connected back disorder.  The duty to assist extends 
to obtaining and reviewing all pertinent records.  See 38 
U.S.C.A. § 5107 (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A); 38 C.F.R. § 3.103(a) (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  

As regards the claim for TDIU, the Board observes that the 
veteran received VA examinations in November 1999 and March 
2000.  Neither examiner rendered an opinion as to whether the 
service-connected disabilities have caused the veteran to be 
unemployable.  Accordingly, this case must be returned to the 
RO for further examination of the veteran and a medical 
opinion regarding his employability.  See 38 C.F.R. § 
4.16(a)-(b); see also Kellar v. Brown, 6 Vet. App. 157, 161 
(1994); James v. Brown, 7 Vet. App. 495, 497 (1995).  

The veteran is hereby notified that his full cooperation is 
mandatory in developing his claims, and his failure to appear 
for VA examination or to cooperate with the development of 
his claims may adversely affect the outcome of his claims for 
benefits.  See 38 C.F.R. § 3.655 (2000); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims on appeal, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
treated him for psychiatric symptoms for 
the period from 1972 to the present, to 
include records from Carraway Methodist 
Hospital in Birmingham, Alabama, and the 
Anniston CSP Program.  After securing any 
necessary authorizations, the RO should 
request legible copies of all indicated 
records, which have not been previously 
secured, to include the clinical records 
of Dr. C.D.H., and associate them with the 
claims folder.  

2. The RO should send an inquiry to the 
veteran's last employer, identified in his 
application for unemployability benefits 
(VA Form 21-8940), dated in July 1999, to 
determine the reason(s) for his leaving 
employment.  

3. The RO should also obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim of entitlement.  
Based upon the records received from the 
Social Security Administration, the RO 
should complete any additional indicated 
development.  

4. The RO should schedule the veteran for a 
VA psychiatric examination, for the 
purpose of determining the severity of the 
PTSD symptoms for the period from the 
effective date of the grant of service 
connection, July 1999, to the present.  
The claims folder, to include this Remand, 
the July 1999 private medical statement of 
Dr. C.D.H., the November 1999 VA PTSD 
examination, and any other records 
obtained on remand, must be made available 
to the examiner for review prior to the 
evaluation of the veteran.  All 
appropriate tests and studies should be 
conducted. 

a.  The examiner should furnish a 
complete multiaxial evaluation of the 
PTSD, including a score on the GAF 
scale on Axis V, along with an 
explanation of the significance of the 
assigned score.  If possible, any 
variation(s) in the GAF during the 
period from July 1999 to November 1999, 
and November 1999 to the present should 
be provided, with explanation.   

b. The examiner should render an 
opinion as to the degree of industrial 
inadaptability due to the veteran's 
service-connected PTSD.  If employment 
has been unfeasible due solely to the 
service-connected disability, the 
examiner should so state.  The examiner 
should also discuss social impairment, 
as it affects industrial adaptability. 

5. The RO should also schedule the veteran 
for VA general medical and orthopedic 
examination, for the purpose of 
determining the etiology and severity of 
any orthopedic disability present that is 
attributable to the service-connected left 
thigh gunshot wound residuals.  The claims 
folder, to include this Remand, the July 
1999 private medical statement of 
Dr. C.D.H., VA examinations dated in 
November 1999 and March 2000, Social 
Security disability records, and any other 
records obtained on Remand) must be made 
available to the examiner for review prior 
to the evaluation of the veteran.  All 
appropriate tests and studies should be 
conducted. 

a.  The examiner should identify any 
orthopedic disorders present in the 
spine and lower extremities, to include 
the hips, knees, and ankles, and render 
an opinion, based upon the history and 
clinical findings, as to whether any 
such disorders are etiologically related 
to the service-connected gunshot wound 
residuals of the left thigh.  

b.  With regard to any disability which 
the examiner determines is due to the 
service-connected gunshot wound 
residuals of the left thigh, the 
examiner should report the degree of 
disability, to include limitation of 
motion, pain, reduced strength, 
incoordination, and any other factors 
likely to exacerbate the condition 
beyond that manifested at the time of 
examination.

c.  Then, the examiner should comment on 
whether the veteran is rendered 
incapable of performing substantially 
gainful employment (without regard to 
advancing age) due to his service-
connected disabilities, which, in 
addition to his left thigh gunshot wound 
residuals and any other orthopedic 
disorders found to be etiologically 
related thereto, consist of his PTSD and 
his left ear hearing loss.

6. Following the completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  The RO and the 
veteran are advised that the Board is 
obligated by law to ensure that the RO 
complies with its directives, as well as 
those of the Court.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  Where 
the remand orders of the Board are not 
complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

7. Then, the RO should adjudicate the 
substantive merits of the claims of 
entitlement to (1) an initial evaluation 
in excess of 30 percent for PTSD; and (2) 
whether a total rating based on individual 
unemployability under 38 C.F.R. § 4.16(a)-
(b) is warranted.  If the criteria for an 
extraschedular consideration are met, the 
case should be referred to the 
Undersecretary for Benefits or the 
Director of the Compensation and Pension 
Service for appropriate action.  

If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case that contains notice 
of all relevant actions taken on these 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations not previously considered and 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.



8. The RO should also furnish the veteran and 
his representative a Statement of the Case 
on the issues of entitlement to service 
connection for a back disorder, diagnosed 
as degenerative disc disease of the 
lumbosacral spine, claimed as secondary to 
the service-connected gunshot wound of the 
left thigh; and service connection for a 
left ankle disorder to include arthritis, 
claimed as secondary to the service-
connected gunshot wound of the left thigh.  
In addition, the veteran and his 
representative should be informed that 
these claims will be returned to the Board 
only if the appeal of these issues is 
completed by the filing of a timely 
substantive appeal.  

9. After a reasonable time, as prescribed by 
the regulations governing the filing of a 
substantive appeal, the RO must return the 
remaining claims to the Board for 
adjudication.  No action is required of 
the veteran until he receives further 
notice. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals



 



